DETAILED ACTION
This is the second Office action of Application No. 16/280,853 in response to the amendment filed on December 7, 2020. Claims 1-20 are pending. By the amendment, claims 1, 5, 7, and 16-17 have been amended.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, lines 2-3, the phrase “the biasing member” (two instances) renders the claim indefinite because there are insufficient antecedent basis. Noting, claim 1 was amended to change biasing member to spring. It appears the applicant should amend to –the spring-- to be consistent and clear. 

Regarding claim 16, lines 13-14, the phrase “the clutch ring disengages from the first coupler and second coupler” renders the claim indefinite because it is unclear. In exemplary Fig. 9 shows the disengaged condition, but the clutch ring is still engaged with the first coupler. In paragraph [0076] it is described “the biasing member 312 may not press the clutch ring 316 into engagement with the first coupler 318 and second coupler 320, unlocking the first coupler 318 and second coupler 320 from each other”. While the language in paragraph [0076] and claim 7 are similar, paragraph [0076] does not state that the ring is disengaged from both, instead only states it is not engaged to both. As the clutch ring appears to be always engaged to first coupler, it appears the language should be amended to be consistent with the disclosure and that the first and second coupler are unlocked from each other.
Claims 11-12 and 17-20 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (US Patent Publication 20170144540) in view of Teraoka (US Patent Publication 20030184171).
Regarding claim 1, Kincaid discloses a differential lock assembly (Figs. 2-3), comprising: a clutch ring (Fig. 3, collar 334) to couple in meshing engagement with a first coupler (Fig. 3, first locking member 326) of a differential carrier (Fig. 2, differential case 266 is integral with intermediate member 218) and a second coupler (Fig. 3, second locking member 330) of an axle half shaft (Fig. 2, second output member 272).
Kincaid does not disclose a cam gear.
Teraoka discloses a cam gear (Figs. 2-3, cam 21) contacting a first end of a spring (Fig. 2, spring 23) and compressing the spring; and the second end of the spring driving a clutch ring (Fig. 2, clutch ring 33). Teraoka teaches that it is known to substitute a fluid actuator for an electric actuator with cam gear. Teraoka states there are advantages to the electrical configuration such as eliminating leakage and space saving from not requiring pressure lines (paragraphs [0010-0022]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kincaid to incorporate the cam gear and spring of Teraoka to use actuation technique of electric motor with cam gear and spring that does not have issues of leakage and design space required for fluid actuation.
Regarding claim 2, Kincaid, as modified by Teraoka, discloses the differential lock assembly of claim 1, further comprising an electric motor (Teraoka, Fig. 2, electric motor 25) adapted to drive the cam gear in response to a control signal transmitted to the electric motor by a control module of the differential lock assembly (Teraoka, paragraphs [0103], [0120-0123]). 
Regarding claim 3, Kincaid, as modified by Teraoka, discloses the differential lock assembly of claim 2, wherein the electric motor is adapted to drive an input end of a transmission of the differential lock assembly (Teraoka, Fig. 3, worm gear mechanism 27), and an output end of the transmission is adapted to drive the cam gear (Teraoka, Fig. 3, worm 79 outputs to cam 21).
Regarding claim 4, Kincaid, as modified by Teraoka, discloses the differential lock assembly of claim 2, further comprising a sensor (Teraoka, Fig. 26, sensor 1302. Fig. 26 uses the generic features of the motor, cam gear, spring, and clutch spring of Fig. 2) disposed within the differential lock assembly, the sensor adapted to measure a position of the cam gear, the sensor in electronic communication with the control module (Teraoka, paragraphs [0393-0397] and Fig. 26). 

Response to Arguments
Applicant’s arguments, see page 8, filed 12/7/2020, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant’s arguments, see pages 8-12, filed 12/7/2020, with respect to the rejection(s) of claims 1-5 and 7-20 under Knapke in view of Kahl have been fully considered and are persuasive.  Noting, the arguments are persuasive because of the amendments made (e.g. using spring instead of biasing member). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kincaid (US Patent Publication 20170144540) as modified Teraoka (US Patent Publication 20030184171) for claims 1-4.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 13-15 are allowed.
Claims 10-12 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Regarding claim 5, the prior art does not disclose or render obvious the differential lock assembly, wherein the clutch ring includes a first plurality of teeth adapted for meshing engagement with a second plurality of teeth of the first coupler and a third plurality of teeth of the second coupler, and the clutch ring is positioned at a gap between the first coupler and second coupler; and wherein the spring is a helical spring which pressed the clutch ring into the dap when compressed, in combination with the other elements required by claim 1.
The closest prior art, Kincaid (US Patent Publication 20170144540) in view of Teraoka (US Patent Publication 20030184171), discloses a differential locking assembly with spring (Teraoka, Fig. 2, spring 23), and clutch ring (Teraoka, Fig. 2, 33), but does not disclose the spring is compressed when the clutch ring is engaged with both couplers (Teraoka, Fig. 2, the spring is compressed and the couplers are unlocked so not in the gap in bottom half of the figure). It would not have been obvious to have modified Kincaid or Teraoka to have the clutch ring into the gap when compressed.
	Regarding claim 6, the prior art does not disclose or render obvious the differential lock assembly further comprising a washer coupled to the spring, wherein the washer is adapted to engage with the clutch ring, and wherein the washer locks the spring from rotating, in combination with the other elements required by claim 1. For the purpose of indicating allowable subject matter, the above wording in bold has been changed to overcome the 35 U.S.C. 112(b) rejection. Note, the closest prior art was described in the Office action dated 8/7/2020.
Regarding claim 7, the prior art does not disclose or render obvious a method, comprising: transitioning a differential lock assembly to a locked condition by compressing a spring to drive a clutch ring of the differential lock assembly radially inward relative to an axle half shaft to engage with a first coupler of a differential carrier and a second coupler of the axle half shaft, in combination with the other elements required by the claim.
	The closest prior art, Kincaid (US Patent Publication 20170144540) in view of Teraoka (US Patent Publication 20030184171), discloses a differential locking assembly, but neither has a locked condition by compressing a spring to drive a clutch ring of the differential lock assembly radially inward relative to an axle half shaft.  It would not have been obvious to have modified Kincaid or Teraoka to have the locked condition.
	Regarding claim 16, the prior art does not disclose or render obvious a system  comprising a differential lock assembly comprising: a cam gear with a first position compressing a spring, and the spring compressed against the clutch ring to engage the clutch ring with the first coupler and second coupler, and a second position of the cam gear where the spring does not compress the clutch ring and the clutch ring disengages so that the first coupler and second coupler have relative rotation, in combination with the other elements required by the claim. For the purposes of indicating allowable subject matter, the claim has been annotated above with an example interpretation that overcomes the issue of clarity and similar corresponding language could be also be used as well. 
.
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659